Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 18 and 20 through 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
    Claim 9 recites a strain no greater than about +/- 0.1 Gpa. However, strain is a dimensionless measurements and is not measured in GPa 
 Claim 1 recites “the strain neutralizes the stress” in lines 6 and 7. 
Claim 10 recites “the strain neutralizes the stress” in lines 6 and 7.
    Claim 9 recites a strain no greater than about +/- 0.1 Gpa. 
Strain is a dimensionless measurement and therefore strain neutralizing stress does not clearly convey how to make and use the invention because the units of measure are not the same manner in which strain and stress neutralize is uncertain.
Claim 21 recites “has a triangular cross section with a planar base that abuts an upper surface of the dielectric base portion” in lines 8 and 9.  
The applicant relies upon figure 16 for the disclosure of this element, however the specification as filed does not provide a method of making such a feature.  Figure 16 is explained in paragraph 61 which refers back to figures 4 through 7 and the accompanying paragraphs 34 through 45. Said paragraphs describe providing a fin (30) and laterally oxidizing the fin to provide an interface between the oxide region (10) and an oxidized region (40) and comprising a triangular portion.  The specification does not disclose how to form a planar base or what said base is an interface between.
For the purpose of examination the “planar base” will be understood to mean a conjectured plane designating an arbitrary slice of the structure, such conjectured planes are inherent to all structures including the applied prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ching (US 2015/0028426).
Regarding claim 21.
Ching teaches semiconductor device comprising:  a vertically orientated body (104) that provides a channel of the semiconductor device, a semiconductor portion (104b) of the vertically orientated body being present on a dielectric base portion (420) of the vertically orientated body; and at least two peak uniform tail region portions disposed at an interface of the semiconductor portion of the vertically orientated body and the dielectric base portion of the vertically orientated body, wherein each of the at least two peak uniform tail region portions (first and second) has a triangular cross section with a planar base that abuts an upper surface of the dielectric base portion, wherein the at least two peak uniform tail regions portions are disposed at opposing sidewalls of the vertically orientated body, and wherein the at least two peak uniform tail regions are connected by a centrally positioned planar upper surface of the dielectric base portion of the vertically orientated body (fig 4d) (paragraph 42-49).  
 
    PNG
    media_image1.png
    399
    703
    media_image1.png
    Greyscale

 
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. 
The applicant argues that Ching does not teach at least two peak uniform tail region portions having a triangular cross section.
Ching clearly illustrates at least two peak uniform tail region portions having a triangular cross section located on the top surface of the base portion at each side of the fin structure in a manner substantially identical to that shown by the the applicant’s disclosure.

    PNG
    media_image2.png
    832
    790
    media_image2.png
    Greyscale

Conclusion
    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817  

/BRADLEY SMITH/Primary Examiner, Art Unit 2817